EXHIBIT 10.4

 

STATE OF SOUTH CAROLINA

 

COUNTY OF RICHLAND

 

FIRST AMENDMENT OF EMPLOYEE DEATH

BENEFIT AND POST-RETIREMENT

NONCOMPETITION AND CONSULTATION AGREEMENT

 

THIS FIRST AMENDMENT OF EMPLOYEE DEATH BENEFIT AND POST-RETIREMENT
NONCOMPETITION AND CONSULTATION AGREEMENT (“First Amendment”), made and entered
into and effective as of the 24th day of July, 2002, by and between
FIRST-CITIZENS BANK AND TRUST COMPANY OF SOUTH CAROLINA, a South Carolina
banking corporation with its principal place of business in Columbia, Richland
County, South Carolina (hereinafter referred to as “Employer”); and Charles S.
McLaurin III (hereinafter referred to as “Employee”);

 

W I T N E S S E T H:

 

WHEREAS, in recognition of Employee’s contribution to the growth, management and
development of Employer, and in order to limit Employee’s availability to other
employers or entities in competition with Employer following Employee’s
retirement from employment with Employer, Employer and Employee previously
entered into an Employee Death Benefit and Post-Retirement Noncompetition and
Consultation Agreement, dated as of the 31st day of December, 1998, which is
incorporated herein by reference (hereinafter referred to as the “Agreement”);
and

 

WHEREAS, Employer now desires to increase the benefits payable to Employee as
set forth in the Agreement by amending the Agreement pursuant to Paragraph 12
thereof, effective as of the date of this First Amendment.

 

NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
herein set forth, the parties hereto do agree as follows:

 

1. Paragraph 2 of the Agreement hereby is deleted in its entirety and the
following replacement Paragraph 2 is inserted in lieu thereof:

 

“2. DEATH BENEFITS. In the event Employee dies while employed by Employer prior
to Employee’s Retirement Date, Employer will pay the sum of fifty one thousand
seven hundred fifty five and 00/100 Dollars ($51,755.00) per year, payable in
monthly installments of four thousand three hundred twelve and 92/100 Dollars
($4,312.92) for a period of ten (10) years, to such individual or individuals as
Employee shall have designated in writing filed with Employer or, in the absence
of such designation, to the Estate of Employee. The first payment shall be made
not later than two (2) months following Employee’s death. Payments hereunder
shall be payable each month without deductions and the recipient shall be solely
responsible for the payment of all income and other taxes and assessments
applicable on said payments.”

 

2. The first paragraph of Paragraph 3 of the Agreement hereby is deleted in its
entirety and the following replacement first paragraph of Paragraph 3 is
inserted in lieu thereof:

 

“3. CONSULTATION PAYMENTS. In the event Employee retires from employment on
Employee’s Retirement Date, Employee shall be paid by Employer the sum of one
thousand seventy eight and 22/100 Dollars ($1,078.22) per month, beginning not
later than two (2) months after Employee’s Retirement Date, for a period of ten
(10)

 



--------------------------------------------------------------------------------

years following Employee’s Retirement Date or until death, whichever first
occurs. Such monthly payments shall be paid for and in consideration of
Employee’s Consultation Services, as provided herein; such sum to be payable to
Employee whether or not Employee’s Consultation Services have been utilized by
Employer. Consultation Payments hereunder shall be payable each month without
deductions and Employee agrees to be solely responsible for the payment of all
income and other taxes out of said funds and all Social Security,
self-employment and any other taxes or assessments, if any, applicable on said
compensation.”

 

3. The first paragraph of Paragraph 4 of the Agreement hereby is deleted in its
entirety and the following replacement first paragraph of Paragraph 4 is
inserted in lieu thereof:

 

“4. NONCOMPETITION PAYMENTS. In the event Employee retires from employment on
Employee’s Retirement Date, Employee shall be paid by Employer the sum of three
thousand two hundred thirty four and 69/100 Dollars ($3,234.69) per month,
beginning not later than two (2) months after Employee’s Retirement Date, for a
period of ten (10) years following Employee’s Retirement Date or until death,
whichever first occurs. Such monthly payments shall be paid for and in
consideration of Employee’s Covenant Not To Compete as provided herein.
Noncompetition Payments hereunder shall be payable each month without deductions
and Employee agrees to be solely responsible for the payment of all income or
other taxes or assessments, if any, applicable on said payments.”

 

4. Paragraph 5 of the Agreement hereby is deleted in its entirety and the
following replacement Paragraph 5 is inserted in lieu thereof:

 

“5. CONTINUATION OF PAYMENTS. Upon Employee’s death during said ten (10) year
period of payments hereunder, the sum of four thousand, three hundred twelve and
92/100 Dollars ($4,312.92) per month shall be paid to Employee’s designated
beneficiary or Employee’s Estate, as applicable, beginning the first calendar
month following the date of Employee’s death and continuing thereafter until the
expiration of said ten (10) year period. Once the Consultation and/or
Noncompetition Payments are begun, whether paid by Employer or as otherwise
provided herein, the maximum payment period under this Agreement is ten (10)
years. Payments hereunder shall be payable each month without deductions and the
recipient shall be solely responsible for all income and other taxes and
assessments applicable on said payments.”

 

5. All of the remaining terms and conditions of the Agreement which are not
expressly amended by this First Amendment shall remain in full force and effect.

 



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, Employer has caused this First Amendment to be executed in
its corporate name by its Chairman of the Board, attested by its
Secretary/Assistant Secretary and its corporate seal to be affixed hereto, all
within the authority duly given by its Board of Directors, and Employee has
hereunto set his hand and adopted as his seal the typewritten word “SEAL”
appearing beside his name, as of the day and year first above written.

 

FIRST-CITIZENS BANK AND TRUST

COMPANY OF SOUTH CAROLINA

By:

  /S/    JIM B. APPLE            

--------------------------------------------------------------------------------

   

Jim B. Apple

Chairman of the Board

 

Attest: /S/    KIMBERLY A. ROBBINS        

--------------------------------------------------------------------------------

Secretary/Assistant Secretary

 

/S/    CHARLES S. MCLAURIN, III           (SEAL)

--------------------------------------------------------------------------------

    [EMPLOYEE NAME]    

 